

SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Security Agreement”) is made as of September 28,
2007, by and between MDWERKS, INC., a Delaware corporation (“Debtor”), and VICIS
CAPITAL MASTER FUND (“Vicis”), a series of the Vicis Capital Master Trust, a
trust formed under the laws of the Cayman Islands.
 
RECITALS
 
A. Pursuant to a Securities Purchase Agreement of even date herewith by and
between Vicis and Debtor (as amended or modified from time to time, the
“Securities Purchase Agreement”), Debtor has issued to Vicis and Vicis has
purchased from Debtor $2,000,000 in shares of the Debtor’s Series B Convertible
Preferred Stock, par value $.001 per share (the “Preferred Shares”).
 
B. It is a condition precedent to Vicis’s acquisition of the Preferred Shares
that the Debtor execute and deliver to Vicis a security agreement in the form
hereof to secure its obligations under the Preferred Shares. This is the
Security Agreement referred to in the Securities Purchase Agreement.
 
AGREEMENTS
 
In consideration of the Recitals and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Debtor hereby
agrees with Vicis as follows:
 
ARTICLE I
DEFINITIONS
 
Capitalized terms used herein but not defined herein shall have the respective
meanings given to them in the Securities Purchase Agreement. Terms not otherwise
defined herein and defined in the UCC shall have, unless the context otherwise
requires, the meanings set forth in the UCC as in effect on the date hereof
(except that the term “document” shall only have the meaning set forth in the
UCC for purposes of clause (d) of the definition of Collateral). When used in
this Security Agreement, the following terms shall have the following meanings:
 
Accounts. “Accounts” shall mean all accounts, including without limitation all
rights to payment for goods sold or services rendered that are not evidenced by
instruments or chattel paper, whether or not earned by performance, and any
associated rights thereto.
 
Collateral. “Collateral” shall mean, subject to any limitations or
qualifications set forth in Section 2.1 hereof, all personal properties and
assets of Debtor, wherever located, whether tangible or intangible, and whether
now owned or hereafter acquired or arising, including without limitation:
 
(a)  all Inventory and documents relating to Inventory;
 
(b)  all Accounts and documents relating to Accounts;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  all equipment, fixtures and other goods, including without limitation
machinery, furniture and trade fixtures;
 
(d)  all general intangibles (including without limitation payment intangibles,
software, customer lists, sales records and other business records, contract
rights, causes of action, and licenses, permits, franchises, patents,
copyrights, trademarks, and goodwill of the business in which the trademark is
used, trade names, or rights to any of the foregoing), promissory notes,
contract rights, chattel paper, documents, letter-of-credit rights and
instruments;
 
(e)  [intentionally omitted];
 
(f)  (i) all deposit accounts and (ii) all cash and cash equivalents deposited
with or delivered to Vicis from time to time and pledged as additional security
for the Obligations;
 
(g)  all investment property;
 
(h)  all commercial tort claims; and
 
(i)  all additions and accessions to, all spare and repair parts, special tools,
equipment and replacements for, and all supporting obligations, proceeds and
products of, any and all of the foregoing assets described in Sections (a)
through (h), inclusive, above.
 
Notwithstanding the foregoing, “Collateral” shall not include (i) any general
intangibles or other rights arising under any contracts, instruments, licenses
or other documents to the extent that the grant of a lien or the Security
Interest therein would (A) result in a breach of the terms of, or constitute a
default under, such contract, instrument, license, agreement or other document
(other than to the extent that any such term would be rendered ineffective
pursuant to Section 9-406, 9-407 or 9-408 of the UCC or any successor provision
of the UCC of any relevant jurisdiction or other applicable law) or (B) give any
other party to such contract, instrument, license or other document the right to
terminate its obligations thereunder pursuant to a valid and enforceable
provision (including without limitation in connection with the operation of
Section 9-406, 9-407 or 9-408 of the UCC or any other applicable law), (ii) any
personal property (including motor vehicles) in respect of which perfection of a
lien or security interest is not either (A) governed by the UCC or (B)
accomplished by appropriate evidence of the lien being recorded in the United
States Copyright Office or the United States Patent and Trademark Office, or
(iii) any property subject to any pledge agreement.
 
Event of Default.“Event of Default” shall have the meaning specified in the
Securities Purchase Agreement.
 
Inventory. “Inventory” shall mean all inventory, including without limitation
all goods held for sale, lease or demonstration or to be furnished under
contracts of service, goods leased to others, trade-ins and repossessions, raw
materials, work in process and materials used or consumed in Debtor’s business,
including, without limitation, goods in transit, wheresoever located, whether
now owned or hereafter acquired by Debtor, and shall include such property the
sale or other disposition of which has given rise to Accounts and which has been
returned to or repossessed or stopped in transit by Debtor.
 
 
2

--------------------------------------------------------------------------------

 
 
Obligations. “Obligations” shall mean (a) the redemption of, and payment of
dividends on, the Preferred Shares, and any renewal, extension or refinancing
thereof; and (b) all debts, liabilities, obligations, covenants and agreements
of Debtor contained in the Transaction Documents.
 
Person. “Person” shall mean and include an individual, partnership, corporation,
trust, unincorporated association and any unit, department or agency of
government.
 
Security Agreement. “Security Agreement” shall mean this Security Agreement,
together with the schedules attached hereto, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.
 
Security Interest. “Security Interest” shall mean the security interest of Vicis
in the Collateral granted by Debtor pursuant to this Security Agreement.
 
UCC. “UCC” shall mean the Uniform Commercial Code as adopted in Delaware and in
effect from time to time.
 
ARTICLE II
THE SECURITY INTEREST; REPRESENTATIONS AND WARRANTIES
 
2.1  The Security Interest.
 
(a) To secure the full and complete payment and performance when due (whether at
stated maturity, by acceleration, or otherwise) of each of the Obligations,
Debtor hereby grants to Vicis, subject to Section 2.1(b) hereof, a
second-priority, subordinated security interest in all of Debtor’s right, title
and interest in and to the Collateral.
 
(b) Notwithstanding Section 2.1(a) above, Vicis hereby agrees that, in the event
that Debtor and/or any of its subsidiaries should incur any Permitted Senior
Indebtedness in accordance with the terms of the Securities Purchase Agreement,
Vicis, at the option or discretion of the lender extending the financing
facility underlying the Permitted Senior Indebtedness, will, within a reasonable
time after notice thereof, release or expressly subordinate to such lender
Vicis’s Security Interest, if any, in Accounts, security interests in client
assets, loan documents, reserve accounts and the proceeds thereof, in each case
to the extent that any of the foregoing secures Debtor’s or any of its
subsidiaries’ obligations under any Permitted Senior Indebtedness.
 
2.2  Representations and Warranties. Debtor hereby represents and warrants to
Vicis that:
 
(a)  The records of Debtor with respect to the Collateral are presently located
only at the address(es) listed on Schedule 1 attached to this Security
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)  The Collateral is presently located only at the location(s) listed on
Schedule 1 attached to this Security Agreement.
 
(c)  The chief executive office and chief place(s) of business of Debtor are
presently located at the address(es) listed on Schedule 1 to this Security
Agreement.
 
(d)  Debtor is a Delaware corporation and its exact legal name is set forth in
the definition of “Debtor” in the introductory paragraph of this Security
Agreement. The organization identification number of Debtor is listed on
Schedule 1 to this Security Agreement.
 
(e)  All of Debtor’s present patents and trademarks, if any, including those
that have been registered with, or for which an application for registration has
been filed in, the United States Patent and Trademark Office are listed on
Schedule 2 attached to this Security Agreement. All of Debtor’s present
copyrights registered with, or for which an application for registration has
been filed in, the United States Copyright Office or any similar office or
agency of any state or any other country are listed on Schedule 2 attached to
this Security Agreement.
 
(f)  Debtor has good title to, or valid leasehold interest in, all of the
Collateral, and there are no Liens on any of the Collateral except Permitted
Liens.
 
2.3  Authorization to File Financing Statements. Debtor hereby irrevocably
authorizes Vicis at any time and from time to time to file in any UCC
jurisdiction any initial financing statements and amendments thereto that (a)
indicate the Collateral (i) as all assets of Debtor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC or such other jurisdiction, or (ii) as
being of an equal or lesser scope or with greater detail, and (b) contain any
other information required by part 5 of Article 9 of the UCC for the sufficiency
of filing office acceptance of any financing statement or amendment, including
whether Debtor is an organization, the type of organization and any state or
federal organization identification number issued to Debtor. Debtor agrees to
furnish any such information to Vicis promptly upon written request.
 
ARTICLE III
AGREEMENTS OF DEBTOR
 
From and after the date of this Security Agreement, and until all of the
Obligations are paid in full, Debtor shall:
 
3.1  Sale of Collateral.  Not sell, lease, transfer or otherwise dispose of
Collateral or any interest therein, except as provided for in the Securities
Purchase Agreement and for sales of Inventory in the ordinary course of
business.
 
3.2  Maintenance of Security Interest.  
 
(a)  At the expense of Debtor, defend the Security Interest against any and all
claims of any Person adverse to Vicis (but only to the extent the claim of such
adverse Person is subordinate or junior to the interest of Vicis) and take such
action and execute such financing statements and other documents as Vicis may
from time to time reasonably request in writing to maintain the perfected status
of the Security Interest. Debtor shall not further encumber or grant a security
interest in any of the Collateral except as provided for in the Securities
Purchase Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)  Debtor further agrees to take any other commercially reasonable action
reasonably requested in writing by Vicis if necessary to ensure the attachment,
perfection and second priority of, and the ability of Vicis to enforce its
security interest in any and all of the Collateral including, without
limitation, (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC, to the extent, if any,
that Debtor’s signature thereon is required therefor, (ii) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Vicis to enforce, its security interest
in such Collateral, (iii) taking all actions required by any earlier versions of
the UCC (to the extent applicable) or by other law, as applicable in any
relevant UCC jurisdiction, or by other law as applicable in any foreign
jurisdiction, and (iv) obtaining waivers from landlords where any material
portion of the tangible Collateral is located in form and substance reasonably
satisfactory to Vicis.
 
3.3  Locations. Give Vicis at least thirty (30) days prior written notice of
Debtor’s intention to relocate the tangible Collateral (other than Inventory in
transit) or any of the records relating to the Collateral from the locations
listed on Schedule 1 attached to this Security Agreement, in which event
Schedule 1 shall be deemed amended to include the new location. Any additional
filings or refilings requested in writing by Vicis as a result of any such
relocation in order to maintain the Security Interest in such Collateral shall
be at Debtor’s expense.
 
3.4  Insurance. Maintain insurance (including, without limitation, commercial
general liability and property insurance) with respect to the Collateral
consisting of tangible personal property in such amounts, against such risks, in
such form and with responsible and reputable insurance companies or associations
as is required by any governmental authority having jurisdiction with respect
thereto or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated. Debtor will obtain lender’s
loss payable endorsements on applicable insurance policies in favor of Vicis and
will provide to Vicis certificates of such insurance or copies thereof. Debtor
shall use commercially reasonable efforts to cause each insurer to agree, by
endorsement on the policy or policies or certificates of insurance issued by it
or by independent instrument furnished to Vicis, that such insurer will give
thirty (30) days written notice to Vicis before such policy will be altered or
canceled. No settlement of any insurance claim shall be made without Vicis’s
prior consent, which consent will not be unreasonably withheld, conditioned or
delayed. In the event of any insured loss, Debtor shall promptly notify Vicis
thereof in writing, and, after an Event of Default shall have occurred and be
continuing, Debtor hereby authorizes and directs any insurer concerned to make
payment of such loss directly to Vicis as its interest may appear. Vicis is
authorized, in the name and on behalf of Debtor, to make proof of loss and to
adjust, compromise and collect, in such manner and amounts as it reasonably
shall determine, all claims under all policies; and Debtor agrees to sign, on
written demand of Vicis, all receipts, vouchers, releases and other instruments
which may be necessary in aid of this authorization. After an Event of Default
shall have occurred and be continuing, the proceeds of any insurance from loss,
theft, or damage to the Collateral shall be held in a segregated account
established by Vicis and disbursed and applied at the discretion of Vicis,
either in reduction of the Obligations or applied toward the repair, restoration
or replacement of the Collateral.
 
 
 
5

--------------------------------------------------------------------------------

 
 
3.5  Name; Legal Status. (a) Without providing at least 30 days prior written
notice to Vicis, Debtor will not change its name, its place of business or, if
more than one, chief executive office, or its mailing address or organizational
identification number if it has one, (b) if Debtor does not have an
organizational identification number and later obtains one, Debtor shall
forthwith notify Vicis of such organizational identification number, and (c)
Debtor will not change its type of organization or jurisdiction of organization.
 
ARTICLE IV
RIGHTS AND REMEDIES
 
4.1  Right to Cure. In case of failure by Debtor after receipt of written notice
from Vicis to procure or maintain insurance, or to pay any fees, assessments,
charges or taxes (subject to Debtor’s right to contest in good faith, such
assessments, charges or taxes) arising with respect to the Collateral, Vicis
shall have the right, but shall not be obligated, to effect such insurance or
pay such fees, assessments, charges or taxes, as the case may be, and, in that
event, the cost thereof shall be payable by Debtor to Vicis immediately upon
demand, together with interest at an annual rate of 8% from the date of
disbursement by Vicis to the date of payment by Debtor. If Vicis effects any
insurance on behalf of Debtor, Debtor thereafter may cancel such insurance so
effected after providing Vicis with evidence that Debtor has obtained insurance
as required by this Security Agreement.
 
4.2  Rights of Parties. Upon the occurrence and during the continuance of an
Event of Default, in addition to all the rights and remedies provided in the
Transaction Documents or in Article 9 of the UCC and any other applicable law,
Vicis may (but is under no obligation so to do):
 
(a)  require Debtor to assemble the Collateral at a place designated by Vicis,
which is reasonably convenient to the parties; and
 
(b)  take physical possession of Inventory and other tangible Collateral and of
Debtor’s records pertaining to all Collateral that are necessary to properly
administer and control the Collateral or the handling and collection of
Collateral, and sell, lease or otherwise dispose of the Collateral in a
commercially reasonable manner in whole or in part, at public or private sale,
on or off the premises of Debtor; and
 
(c)  collect any and all money due or to become due and enforce in Debtor’s name
all rights with respect to the Collateral; and
 
(d)  settle, adjust or compromise any dispute with respect to any Account; and
 
(e)  receive and open mail addressed to Debtor; and
 
(f)  on behalf of Debtor, endorse checks, notes, drafts, money orders,
instruments or other evidences of payment.
 
 
6

--------------------------------------------------------------------------------

 
 
4.3  Power of Attorney. Upon the occurrence and during the continuance of an
Event of Default, Debtor does hereby constitute and appoint Vicis as Debtor’s
true and lawful attorney with full power of substitution for Debtor in Debtor’s
name, place and stead for the purposes of performing any obligation of Debtor
under this Security Agreement and taking any action and executing any instrument
which Vicis may deem necessary to perform any obligation of Debtor under this
Security Agreement, which appointment is irrevocable and coupled with an
interest, and shall not terminate until the Obligations are paid in full.
 
4.4  Right to Collect Accounts. Upon the occurrence and during the continuance
of an Event of Default, and without limiting Debtor’s obligations under the
Transaction Documents: (a) Debtor authorizes Vicis to notify any and all debtors
on the Accounts to make payment directly to Vicis (or to such place as Vicis may
direct); (b) Debtor agrees, on written notice from Vicis, to deliver to Vicis
promptly after receipt thereof, in the form in which received (together with all
necessary endorsements), all payments received by Debtor on account of any
Account; and (c) Vicis may, at its option, apply all such payments against the
Obligations or remit all or part of such payments to Debtor.
 
4.5  Reasonable Notice. Written notice, when required by law, sent in accordance
with the provisions of Section 12.6 of the Securities Purchase Agreement and
given at least ten (10) business days (counting the day of sending) before the
date of a proposed disposition of the Collateral shall be reasonable notice.
 
4.6  Limitation on Duties Regarding Collateral.  The sole duty of Vicis with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as Vicis deals with similar property for its own
account. Neither Vicis nor any of its directors, officers, employees or agents,
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of Debtor or otherwise.
 
4.7  Lock Box; Collateral Account. This Section 4.7 shall be effective only upon
the occurrence and during the continuance of an Event of Default. If Vicis so
requests in writing, Debtor will direct each of its debtors on the Accounts to
make payments due under the relevant Account or chattel paper directly to a
special lock box to be under the control of Vicis. Debtor hereby authorizes and
directs Vicis to deposit into a special collateral account to be established and
maintained by Vicis all checks, drafts and cash payments received in said lock
box. All deposits in said collateral account shall constitute proceeds of
Collateral and shall not constitute payment of any Obligation until so applied.
At its option, Vicis may, at any time, apply finally collected funds on deposit
in said collateral account to the payment of the Obligations, in the order of
application set forth in Section 4.8, or permit Debtor to withdraw all or any
part of the balance on deposit in said collateral account. If a collateral
account is so established, Debtor agrees that it will promptly deliver to Vicis,
for deposit into said collateral account, all payments on Accounts and chattel
paper received by it. All such payments shall be delivered to Vicis in the form
received (except for Debtor’s endorsement where necessary). Until so deposited,
all payments on Accounts and chattel paper received by Debtor shall be held in
trust by Debtor for and as the property of Vicis and shall not be commingled
with any funds or property of Debtor.
 
 
7

--------------------------------------------------------------------------------

 
 
4.8  Application of Proceeds. Vicis shall apply the proceeds resulting from any
sale or disposition of the Collateral in the following order:
 
(a)  to the reasonable costs of any sale or other disposition;
 
(b)  to the reasonable expenses incurred by Vicis in connection with any sale or
other disposition, including attorneys’ fees;
 
(c)  to the payment of the Obligations then due and owing in any order selected
by Vicis in a commercially reasonable manner; and
 
(d)  to Debtor.
 
4.9  Other Remedies. No remedy herein conferred upon Vicis is intended to be
exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this
Security Agreement and the Transaction Documents now or hereafter existing at
law or in equity or by statute or otherwise. No failure or delay on the part of
Vicis in exercising any right or remedy hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any right hereunder preclude
other or further exercise thereof or the exercise of any other right or remedy.
 
ARTICLE V
MISCELLANEOUS
 
5.1  Expenses and Attorneys’ Fees. Debtor shall pay all reasonable fees and
expenses incurred by Vicis, including the reasonable fees of counsel, in
connection with the preparation, administration and amendment of this Security
Agreement and the protection, administration and enforcement of the rights of
Vicis under this Security Agreement or with respect to the Collateral, including
without limitation the protection and enforcement of such rights in any
bankruptcy.
 
5.2  Setoff. Debtor agrees that, upon the occurrence and during the continuance
of an Event of Default, Vicis shall have all rights of setoff and bankers’ lien
provided by applicable law.
 
5.3  Assignability; Successors. Debtor’s rights and liabilities under this
Security Agreement are not assignable or delegable, in whole or in part, without
the prior written consent of Vicis. The provisions of this Security Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the parties.
 
5.4  Survival. All agreements, representations and warranties made in this
Security Agreement or in any document delivered pursuant to this Security
Agreement shall survive the execution and delivery of this Security Agreement,
and the delivery of any such document.
 
5.5  Governing Law. This Security Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York applicable
to contracts made and wholly performed within such state.
 
 
8

--------------------------------------------------------------------------------

 
 
5.6  Execution; Headings. This Security Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof. The article and section headings in this Security
Agreement are inserted for convenience of reference only and shall not
constitute a part hereof.
 
5.7  Notices. All communications or notices required or permitted by this
Security Agreement shall be given to Debtor in accordance with Section 12.6 of
the Securities Purchase Agreement.
 
5.8  Amendment. No amendment of this Security Agreement shall be effective
unless in writing and signed by Debtor and Vicis.
 
5.9  Severability. Any provision of this Security Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Security Agreement in such
jurisdiction or affecting the validity or enforceability of any provision in any
other jurisdiction.
 
5.10  WAIVER OF RIGHT TO JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF ANY CONTROVERSY THAT MAY ARISE UNDER THIS
SECURITY AGREEMENT.
 
5.11  Submission to Jurisdiction.
 
(a) EACH OF THE PARTIES TO THIS SECURITY AGREEMENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED THE STATE AND COUNTY OF NEW YORK FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT. EACH OF THE
PARTIES TO THIS SECURITY AGREEMENT IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS AND ANY
CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.


(b) EACH OF THE PARTIES TO THIS SECURITY AGREEMENT HEREBY CONSENTS TO SERVICE OF
PROCESS BY NOTICE IN THE MANNER SPECIFIED IN SECTION 12.6 OF THE SECURITIES
PURCHASE AGREEMENT AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION SUCH PARTY MAY NOW OR HEREAFTER HAVE TO SERVICE OF PROCESS IN
SUCH MANNER.
 
(signature page follows)
 
 
9

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Security Agreement has been executed as of the day and
year first above written.
 

        MDWERKS, INC.  
   
   
  By:   /s/ Howard B. Katz   

--------------------------------------------------------------------------------

Name: Howard B. Katz
Title: Chief Executive Officer

 

       
VICIS CAPITAL MASTER FUND
 
 
By: Vicis Capital LLC
 
   
   
  By:   /s/ Keith W. Hughes    

--------------------------------------------------------------------------------

Name: Keith W. Hughes
Title: Chief Financial Officer

 
 
10

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO SECURITY AGREEMENT
 
Locations of Collateral
 

Organizational ID: 3684247 (Delaware)     TIN:  33-1095411

 
Address of Debtor’s records of Collateral and chief executive office:


1020 NW 6th Street
Suite I
Deerfield Beach, FL 33442


Collateral Locations:


1020 NW 6th Street
Suite I
Deerfield Beach, FL 33442
 
 
11

--------------------------------------------------------------------------------

 
 
SCHEDULE 2 TO SECURITY AGREEMENT
 
Intellectual Property
 
Organizational ID:
MDwerks, Inc.
33-1095411


Patents
 
US Patent Application 10/121615 was filed by Donald Beasley and Jacob Nudel on
4/15/2002. On 3/22/2006, an Office Action was mailed to the Company from the US
Patent and Trademark Office indicating a non-final rejection of claims. On
7/12/06 Management and counsel met with the US Patent and Trademark Office
(USPTO) examiner to review the issues and try to obtain an agreement regarding
amendment of the claims. On 9/21/06, the Company filed an amendment to the
claims according to the discussion on 7/12/06. On 11/27/06, an Office Action was
mailed to the Company objecting to the amendment filed on 9/21/06 because some
claims were identified as “canceled” instead of “withdrawn”, and also objecting
to the ink color quality of the amendment. On 12/21/06, the Company responded to
the 11/27/06 Office Action by redesignating the claims as requested, and by
pointing out that the amendment was submitted electronically to the PTO, and
that the problem with the ink color quality was a USPTO issue. On 3/20/2007, an
Office Action was mailed to the Company objecting to the amendment filed on
12/21/06 because some claims were identified as “previously presented” instead
of “original”. On 4/3/2007, the Company responded to the 3/20/2007 Office Action
by redesignating the claims as requested. The Company is awaiting a response
from the USPTO to the 4/3/2007 filing.


An assignment assigning the patent application from inventors Donald Beasley and
Jacob Nudel to MDwerks.com Corp. was filed with the USPTO. An assignment
assigning the patent application from MEDWerks.com Corp. to MEDWerks, LLC was
also filed with the USPTO. An assignment then assigning the application from
MEDWerks, LLC to MDwerks, Inc. has also been filed with the USPTO.


Trademarks
 
US Trademark Application 10/78/621234 was filed for the name “MDWERKS” by Xeni
Medical Systems, Inc. on 5/5/2005. The trademark was published for opposition in
the Official Gazette on July 3, 2007. If no opposition is filed within the time
specified by law, the US Patent and Trademark Office may issue a Notice of
Allowance.


Xeni Medical Systems, Inc. intends to transfer the Trademark ownership to
MDwerks, Inc. following receipt of the Notice of Allowance.


Copyrights
 
None.
 
 
12

--------------------------------------------------------------------------------

 